Mr. PRESIDING JUSTICE EBERSPACHER delivered the memorandum opinion of this court: This is an appeal from a judgment of the Circuit Court of Franklin County, in a non-jury case in which the plaintiff-appellee was awarded $1000, pursuant to an oral contract for commission on the sale of real estate. Plaintiff’s testimony as to the existence of the contract is supported by the testimony of two other persons present at the transaction, while the defendant’s evidence consists of his denial of entering into a contract with the plaintiff. An examination of the evidence reveals that the judgment is not against the manifest weight of the evidence or that the trial judge erred in believing the evidence of the plaintiff and not that of the defendant. No error of law appears and an opinion would have no precedential value. Accordingly the judgment is affirmed in compliance with Supreme Court Rule 23. Ill. Rev. Stat., ch. 100A, § 23. Judgment affirmed. G. MORAN and CREES, JJ., concur.